
	
		I
		112th CONGRESS
		1st Session
		H. R. 2735
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Boustany (for
			 himself and Mr. Kind) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the look-through treatment of payments between related controlled
		  foreign corporations.
	
	
		1.Look-through treatment of
			 payments between related controlled foreign corporations made
			 permanent
			(a)In
			 generalSubparagraph (C) of
			 section 954(c)(6) of the Internal Revenue Code of 1986 is amended by striking
			 and before January 1, 2012,.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years of foreign corporations beginning after December 31, 2011, and to taxable
			 years of United States shareholders with or within which such taxable years of
			 foreign corporations end.
			
